       Case: 1:19-cr-00132-SL Doc #: 4-1 Filed: 03/14/19 1 of 1. PageID #: 11




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )    CASE NO.: 1:19CR132
                                                    )
                Plaintiff,                          )    MAGISTRATE JUDGE GEORGE J.
                                                    )    LIMBERT
                                                    )
                v.                                  )
                                                    )
 HARGIS HALL,                                       )
                                                    )
                Defendant.                          )    JOURNAL ENTRY

       This matter came on to be heard upon the petition of Elliot Morrison, Assistant United

States Attorney for the Northern District of Ohio, for a Writ of Habeas Corpus Ad

Prosequendum directed to the Warden, Trumbull Correctional Institution, Leavittsburg, Ohio,

and/or the United States Marshal at Cleveland, Ohio or their designee, and/or DEA. The Court,

being fully advised in the said matter, finds that the said Hargis Hall, is detained in the Trumbull

Correctional Institution, Leavittsburg, Ohio, under the custody of said Warden.

       The Court further finds that the said United States desires to proceed to Arraign the

defendant on an Indictment charging a violation of Title 21, United States Code, Sections

841(a)(1), (b)(1)(A), and (b)(1)(C), at Youngstown, Ohio, before the Honorable Magistrate

Judge George J. Limbert on Friday, March 29, 2019, at 2:00 p.m., and to other court proceedings

relating to such Indictment as this Court may deem proper.

       THEREFORE, upon consideration thereof, IT IS ORDERED, ADJUDGED and

DECREED that the said Writ of Habeas Corpus Ad Prosequendum issue and that the said Writ

be delivered to the United States Marshal at Cleveland, Ohio or their designee, and/or DEA.


                                                        ____________________________________
                                                        UNITED STATES MAGISTRATE JUDGE
